Citation Nr: 1709635	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a burn scar of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1978 to April 1981, and in the United States Coast Guard from October 1982 to August 1985. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was scheduled to testify at a March 2014 Travel Board hearing; however, the Veterans Appeals Control and Locator System (VACOLS) indicates the Veteran cancelled his hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (2016).  

In May 2014 and August 2016, the Board remanded the claim for further development.  The matter has been returned to the Board for further appellate proceedings.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tender and painful burn scar of the right lower extremity is deep and nonlinear, and covers an area of at least 6 square inches (39 sq. centimeters), but does not cover an area of at least 12 square inches (77 sq. centimeters).


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate 10 percent disability rating based on a scar that is deep and nonlinear, but no higher, for the burn scar of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002-2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7801 (2007-2016).
2.  The criteria for the assignment of an initial disability rating in excess of 10 percent for the burn scar of the right lower extremity based on a painful scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002-2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7801 (2007-2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board most recently remanded the Veteran's claim in August 2016 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected burn scar of the right lower extremity.  

In September 2016, the AOJ provided the Veteran with a VA examination for his service-connected burn scar of the right lower extremity.  The September 2016 VA examination report included all findings requested by the Board.  In an October 2016 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for his service-connected burn scar of the right lower extremity.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by a letter dated in September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in June 2009, May 2011, and September 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for the service-connected burn scar of the right lower extremity, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Initial Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that an initial disability rating in excess of 10 percent is warranted for his burn scar of the right lower extremity.  The scar has been assigned a 10 percent rating under 38 C.F.R. § 4.118, DC 7804.  Under 38 C.F.R. § 4.118, scars not of the head, face, or neck are rated under Diagnostic Codes 7801 through 7805.  

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, DCs 7800-7805.  The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  Id.  In this case, the Veteran filed his initial claim for service connection for a burn scar of the right lower extremity in August 2008, but expressed disagreement with the initial rating assigned in November 2009.  Based upon this disagreement after October 2008, the RO considered both criteria in the Veteran's claim; accordingly, the Board will also consider the criteria in effect prior to October 23, 2008, and the criteria in effect after October 23, 2008.

Prior to October 23, 2008, Diagnostic Code 7801 provided that scars other than head, face, or neck, that were deep or that caused limitation of motion would be rated 10 percent disabling if the area exceeded 6 square inches or 39 sq. cm.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A 20 percent evaluation was assigned if the area exceeded 12 square inches or 77 sq. cm.  Id.  If the area involved exceeded 72 square inches or 465 sq. cm. a 30 percent evaluation was assigned.  Id.  A 40 percent disability was warranted if the area exceeded 144 square inches or 929 sq. cm.  Id.  Under Diagnostic Code 7802, scars other than head, face, or neck that were superficial and did not cause limited motion but were 144 square inches (929 square centimeters) or greater would be evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A note following the diagnostic code defined a superficial scar as one not associated with underlying soft tissue damage. 

Diagnostic Code 7803 provided a 10 percent rating for unstable, superficial scars and DC 7804 provided a 10 percent rating for superficial scars that were painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2007).  A note after the diagnostic code defined an unstable scar as one where there is frequent loss of covering of the skin over the scar and explains a superficial scar is one not associated with underlying soft tissue damage.  Finally, under Diagnostic Code 7805, scars were rated on the limitation of function of the affected area.  Id. 

Under revised Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a maximum 10 percent rating.  Note (1) states that a deep scar is one associated with underlying soft tissue damage.

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a maximum rating of 10 percent.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

Upon VA examination in June 2009, the Veteran reported a burn on his right ankle medial side during service.  He noted that presently, the scar was well-healed.  He denied any residuals or symptoms secondary to the scar.  Physical examination revealed a 3 1/3 inch by 2 inch well-healed oval scar just above the right medial malleolus on the right ankle.  The scar was nontender to palpation.  There was no skin breakdown.  The scar was superficial.  There was no limitation of motion or function caused by the scar.  There was no inflammation, edema, or keloid formation.  The impression was a right lower extremity scar, which was well-healed with no residuals.

In his notice of disagreement dated in November 2009, the Veteran reported that he could not walk without a cane.  In his appeal on a VA Form 9 dated in August 2010, the Veteran indicated that the issue was not his scar, rather the nerve damage and restricted motion and pain associated with the injury.

In a VA treatment record dated in October 2010, there was evidence of a scar over the right medial ankle without ulceration or erythema with increased sensitivity to touch but no fluctuance.

On VA examination in May 2011, the Veteran reported that in service he burned his right leg just above the ankle against an exposed segment of steam pipe.  The Veteran reported that he underwent a skin graft for a full thickness burn of the right leg just above the medial malleolus.  He noted that the wound healed successfully six weeks after the skin graft.  The Veteran reported tingling discomfort sometimes when standing.  He indicated that walking on his toes helped.  He did not describe any nocturnal or ongoing pain.  He reported numbness in the area.  He denied any opening of the wound, drainage, swelling, or difficulty walking.  

On physical examination, there was a 12 centimeters x 5 centimeters oval scar with mottled pigmentation.  The scar had a very smooth texture and was slightly depressed.  There was no induration.  The scar was well-healed, and slightly sensitive to the touch over the entire 12 centimeters x 5 centimeters area with a border area of about 1 centimeter surrounding the scar of diminished touch sensation.  The examiner noted that the donor scar was a rectangular 10 centimeters x 4.5 centimeters scar on the anterior right thigh, hyperpigmented, smooth with no induration, and well-healed with no significant numbness or deformity.  The diagnosis was 3rd degree scar from a burn of the right lower leg.  The examiner noted that the plastic surgeon's report indicated that this was a full thickness (3rd degree) burn, which would have involved nerves, muscles, and blood vessels in the subcutaneous layer.  The examiner noted that this has resulted in an uncomfortable scar and slight depression due to loss of subcutaneous fat tissue caused by the burn.

On VA examination in September 2016, the examiner noted a painful, linear scar of the right lower extremity.  The examiner indicated that the scar was not unstable, with frequent loss of covering of skin over the scar.  The examiner indicated that the scar was due to a burn; the depth of the original burn was full thickness or subdermal.  The scar was 8 centimeters x 5 centimeters.  The examiner noted that the scar was tender to palpation.  The examiner indicated that the scar did not result in limitation of function.  The examiner indicated that the Veteran did not have any other pertinent physical findings, complications, signs or symptoms (such as muscle or nerve damage) associated with the scar.  Color photographs were included with the examination report.  The examiner found that the Veteran's scar did not impact his ability to work.

Throughout the appeal period, the evidence shows that the tender and painful burn scar of the right lower extremity is deep and nonlinear, and covers an area of at least 39 sq. centimeters (40 square centimeters).  As such, the Board concludes that the weight of the evidence demonstrates that the criteria for a separate 10 percent disability rating, but no higher, for the burn scar of the right lower extremity have been met under revised Diagnostic Code 7801.  

In this regard, in a submission dated in December 2016, the Veteran's representative argued that although the RO considered the Veteran's entitlement to an increased rating under Diagnostic Code 7804, it nonetheless failed to consider whether the Veteran was entitled to an increased rating under Diagnostic Code 7801.  The Veteran's representative argued that the evidence established a full thickness or subdermal burn scar of the right lower extremity of 40 square centimeters.  The representative argued that this full thickness burn requiring a skin graft more nearly approximated a deep and nonlinear scar.  The representative requested a separate 10 percent evaluation for the right lower extremity burn scar under Diagnostic Code 7801.  See Note (3) under Diagnostic Code 7804 (scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable).  The Board agrees.  

The Board finds that the Veteran's burn scar of the right lower extremity is deep; the initial injury was described as a full thickness or subdermal burn scar.  See Note (1) under Diagnostic Code 7801 (describing a deep scar as one associated with underlying soft tissue damage).  Moreover, resolving any reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence, to include the photographs of the scar and the medical definition of "linear, " indicates that the burn scar of the right lower extremity more nearly approximates a nonlinear scar.  In this regard, although the September 2016 examination report noted that the scar was linear, the photographs of the scar do not appear to portray a linear scar as defined in the medical dictionary.  See Dorland's Illustrated Medical Dictionary 1059 (32nd ed. 2012) (defining linear as "1. Pertaining to a line; 2. Resembling a line.").  The Board observes that the photographs portray a scar covering a broad area in all directions rather than a scar that follows a line.  Finally, the Veteran's burn scar of the right lower extremity covers an area of at least 39 square centimeters (40 square centimeters), but not at least 77 square centimeters.  Therefore, resolving any reasonable doubt in favor of the Veteran, a separate 10 percent disability rating is warranted under Diagnostic Code 7801.  

However, the Board finds that a higher rating for the burn scar of the right lower extremity is not warranted under any other diagnostic code.  

With regard to the rating criteria prior to October 23, 2008, the evidence has not demonstrated that the area of the scar exceeded 12 square inches or 77 square centimeters; accordingly, a rating in excess of 10 percent under Diagnostic Code 7801 (2007) is not applicable.  Further, the highest evaluation allowed under Diagnostic Codes 7802, 7803, and 7804 at this time was 10 percent; thus, a rating in excess of 10 percent under Diagnostic Codes 7802, 7803, and 7804 (2007) is not applicable.  Finally, the scar has not been shown to have any disabling effects that have not already been granted a separate rating.  In this regard, the RO has already assigned a separate 30 percent evaluation for paralysis of the external popliteal nerve, right lower extremity, based on severe incomplete paralysis, and a separate 20 percent evaluation for limited motion of the right ankle, based on marked limitation of the ankle, both associated with the burn scar of the right lower extremity.  As such, there are no other disabling effects of the burn scar of the right lower extremity that have not been considered.  Accordingly, any additional separate rating under Diagnostic Code 7805 (2007) is also not warranted.  

With regard to the rating criteria in effect as of October 23, 2008, the Board notes that the Veteran's scar is not of the head, face, or neck.  Therefore, Diagnostic Code 7800 does not apply.  The evidence does not indicate that there are 3 to 4 scars that are unstable or painful; therefore, a rating in excess of 10 percent under DC 7804 is not available.  Finally, as noted above, the scar has not been shown to have any disabling effects that have not already been granted a separate rating, and a new separate rating is not warranted under Diagnostic Code 7805.    

For the above reasons, the Board finds that after affording the Veteran the benefit of the doubt, the evidence supports the assignment of a separate 10 percent rating, but no higher, for the burn scar of the right lower extremity under revised Diagnostic Code 7801.  See 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's burn scar of the right lower extremity with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's tender and painful burn scar of the right lower extremity is deep and nonlinear, and covers an area of at least 39 square centimeters (40 square centimeters).  The Veteran has not alleged any exceptional or unusual symptoms from the scar itself that have not been contemplated by the rating criteria.  With respect to the Veteran's complaints regarding nerve damage and limitation of motion of the ankle associated with his burn scar, the RO has granted separate compensable disability ratings to account for this symptomatology.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for paralysis of the external popliteal nerve, right lower extremity, limited motion of the right ankle, limited motion of the left ankle, paralysis of the external popliteal nerve, left lower extremity, right lower extremity burn scar, and residual donor scar, right thigh.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board notes that the Veteran has a current ongoing appeal for entitlement to TDIU due to his service-connected paralysis of the popliteal nerve.  However, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected burn scar of the right lower extremity.  Notably, the September 2016 examiner found that the Veteran's burn scar of the right lower extremity did not impact his ability to work.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to a separate 10 percent disability rating based on a deep and nonlinear scar, but no higher, for the burn scar of the right lower extremity is granted.  

Entitlement to a disability rating in excess of 10 percent for a painful and tender burn scar of the right lower extremity is denied.  







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


